Citation Nr: 0705623	
Decision Date: 02/27/07    Archive Date: 03/05/07

DOCKET NO.  99-09 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for right arm weakness, 
to include as secondary to service-connected left arm 
disabilities.

2.  Entitlement to a disability rating in excess of 30 
percent for service-connected  residuals of a shell fragment 
wound of the left arm.

3.  Entitlement to a disability rating in excess of 10 
percent for service-connected cicatrix of the left forearm, 
with retained foreign bodies.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
January 1954.

This appeal is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York, which denied the benefits sought.

The record reflects that the veteran is in receipt of a total 
disability evaluation based upon individual unemployability, 
effective December 1996.  

In August 2005, the veteran testified at a personal hearing 
over which the undersigned Veterans Law Judge presided while 
at the RO.  A transcript of the hearing has been associated 
with the veteran's claims file.

This matter was previously before the Board in September 
2005, wherein it was remanded for additional development to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  It is now returned to the Board for 
appellate review.  The matter was remanded, in part, for the 
RO/AMC to obtain the veteran's disability file from the 
Social Security Administration (SSA).  In a memorandum 
telexfaxed to the RO in November 2005, the SSA reported to 
the RO/AMC that the veteran's disability "denial" folder 
had been destroyed.  

In recent correspondence, the veteran has raised claims of 
entitlement to service connection for a cervical and shoulder 
disorder, and for special monthly compensation for loss of 
use of the left arm.  These matters are REFERRED to the RO in 
New York, New York for appropriate action as original claims.  

The issue of service connection for right arm weakness, to 
include as secondary to service-connected left arm 
disabilities is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's residuals of a shell fragment wound of the 
left arm are not manifested by severe incomplete paralysis.

2.  The veteran's cicatrix of the left forearm, with retained 
foreign bodies, is not productive of scars that are tender 
and painful, poorly nourished with repeated ulceration, that 
affect function of the forearms or an area or areas of 12 
square inches or 39 square centimeters or greater, nor of 
moderately severe injury to the muscle affecting the non-
dominant forearm. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for residuals of a shell fragment wound of the left 
arm have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 4.124a, Diagnostic Code 
8513 (2006).

2.  The criteria for a disability rating in excess of 10 
percent for the cicatrix of the left forearm, with retained 
foreign bodies, have not been met. 38 U.S.C.A. §§ 1155, 
5103A, and 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804 (2002); 38 C.F.R. §§ 4.73, 4.118 
Diagnostic Codes 5307, 7802, 7803, 7804, 7805 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  With few exceptions, the regulations 
implementing this law are applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act (VCAA); 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran was notified of the information necessary to 
substantiate his increased disability rating claims.  The RO 
sent the veteran letters in September 2001, July 2003, 
November 2003, November 2004, November 2005, March 2006, and 
July 2006 in which he was informed of what was required to 
substantiate his claims and of his and VA's respective 
duties, i.e., that VA would attempt to obtain any additional 
records that he identified as being helpful to his claims.  
He was also asked to submit evidence and/or information, 
which would include that in his possession, to the RO.

Since the veteran's claims for an increased disability rating 
were denied by the RO and are also being denied by the Board, 
as discussed herein, there is no potential effective date or 
disability rating issue that would warrant additional notice 
as to the issues.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board finds no prejudice to the veteran in proceeding 
with the issuance of a final disposition in those issues that 
the Board is presently deciding.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  There is no indication 
that the outcome of the case has been affected, and the 
veteran has been provided a meaningful opportunity to 
participate effectively in the processing of his claims.  The 
content of the subsequent notice provided to the veteran 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
The veteran's relevant service, VA and private medical 
treatment records have been obtained, as discussed below.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was afforded VA examinations in March 1954, November 1978, 
September 1999, March 2002, July 2003, December 2004, and 
July 2006.  The examinations were thorough in nature, based 
upon a review of the veteran's entire claims file, and 
provided relevant findings that are deemed to be more than 
adequate.  Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); 
Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) (Regarding 
the duty of VA to provide medical examinations conducted by 
medical professionals with full access to and review of the 
veteran's claims folder).
Under such circumstances, there is no duty to provide another 
examination or medical opinion.  Id.

Accordingly, the requirements of the VCAA have been met by 
the RO.  Having  determined that the duty to notify and the 
duty to assist have been satisfied, the  Board turns to an 
evaluation of the veteran's claims on the merits.



The Merits of the Claims

The veteran seeks increased disability ratings for the 
residuals of a shell fragment wound to the left arm and for a 
scar of the left forearm.  Having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claims and the appeal will be denied.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor. 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2006);  
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the  
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.   
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective  
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which  
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2006).  VA must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated  functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  

The law under DeLuca must be followed in adjudicating claims 
where a rating under the diagnostic code provisions governing 
limitation of motion should be considered.  However, the 
provisions of 38 C.F.R. § 4.40 and  38 C.F.R. § 4.45, should 
only be considered in conjunction with the diagnostic code 
provisions predicated on limitation of motion.  Johnson v. 
Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006). 


The veteran's service medical records show that he sustained 
multiple shell fragment wounds of the extremities in July 
1953 including a compound comminuted fracture of the left 
humerus.  A small metal foreign body was present near the 
fracture of the left humerus and two other metal foreign 
bodies were present in the soft tissue near the head of the 
humerus.  The wound to the left humerus resulted in radial 
nerve damage.  However, various records indicate that there 
was gradual increase of strength in the left elbow following 
treatment.  

In November 1953 the injury to the left arm and forearm 
initially resulted in a left wrist drop, however 95 percent 
of the function of the left brachioradialis and wrist 
extensors returned.  Extensors of the fingers and thumb (long 
extensors) showed about 10 to 20 percent of function.  Median 
and ulnar function was normal. Left triceps function was 
about 50 percent of normal.  The radial nerve injury was 
described as regenerating.  In December 1953 little or no 
function of the extensors of the left thumb was reported.  
Physical examination also showed cutaneous hypoesthesia on 
the dorsum of the left arm and forearm, and multiple well-
healed wound scars on the left axilla, shoulder and hand.

A VA examination report dated in March 1954 shows, in 
pertinent part, that the scars from the veteran's shell 
fragment wounds to the left upper extremity were well healed, 
non-tender, non-adherent and without depression or loss of 
soft tissues.   As of that time, there was minimal functional 
impairment resulting from the scar, as there was noted full 
range of motion in the left upper extremity, without evidence 
of weakness, and there was a normal response to touch and 
pain.  

Neurological testing noted reflexes described as 
physiologically active.  X-rays revealed multiple metallic 
foreign bodies in the left upper extremity, including the 
hand, without bony involvement. The humerus, elbow joint, 
radius, ulna and hand on the left were without evidence of 
fracture, dislocation, bone or joint injury. 

A VA examination report dated in November 1978 reveals a 
history of his multiple shell fragment wounds during service.  
The veteran, who was said to be right-handed, reported 
episodes of numbness or pain in the left upper extremity.  
Physical examination revealed multiple, soft, mobile and non-
tender scars over the left upper extremity without signs of 
loss of underlying muscle tissue.  No limitation of motion 
was found.  Power of the deltoid, bicep, forearm and palm was 
described as good.  X-rays of the left shoulder and arm was 
within normal limits except for a flat metallic foreign body 
just beneath the skin in the deltoid region and one in the 
soft tissue lateral to the distal third of the humerus.  The 
diagnoses was residuals of shell fragment scars of the upper 
extremity without other objective physical signs.

The record indicates that the veteran last worked in February 
1977, after having jobs as a porter and machine operator.  
During a May 1979 personal hearing before a hearing officer 
of the RO, the veteran asserted that he had to give up 
working because of residuals of his multiple service-
connected disabilities, to include the shell fragment wounds 
of the left upper extremity which had made it impossible for 
him to lift things.

VA examination reports dated in January 1997 reveal that the 
veteran reported experiencing numbness of the fingers over 
the course of the preceding one and one half years.  Physical 
examination revealed that the cranial nerves II-XII were 
within normal limits.  Left arm muscle atrophy was noted.  
There was a lack of approximation of all fingers on the left 
hand to the medial transverse fold of the palm, lacking one 
inch.  Left hand grip strength was also decreased.  
Examination of the left upper extremity revealed motor 
strength of 4+/5 in the deltoid, 5/5 in biceps, 4/5 in the 
finger and wrist flexors, 4/5 in the finger and wrist 
extensors, and 3+/5 in the intrinsics. He was also shown to 
have decreased touch and pin prick associated with C6, C7, C8 
on the left, and decreased left distal L5-S1 distribution.  
The diagnosed included post-traumatic left upper extremity 
sensorimotor deficit, secondary to brachial plexopathy; 
status post left arm/forearm and hand shrapnel injuries with 
residual muscle loss at the left arm; and peripheral 
neuropathy and left brachial plexopathy.

VA examination reports dated in March 2002 reveal that the 
veteran reported intermittent left upper extremity pain.  He 
indicated he had not been receiving any treatment for his 
symptoms.  He added that excessive activities and cold 
weather resulted in flare-ups, for which he treated with 
rest.  Physical examination revealed multiple scars of the 
left upper extremity from the shoulder down the wrist, with 
likely tendon damage, and old healed left humerus fracture.  
Muscle strength was within normal limits.  Passive and active 
range of motion of the left wrist was within normal limits.  
There was pain with extreme range of motion.  There was 
tenderness at the left wrist, dorsally.  X-rays of the left 
wrist showed a metallic foreign body in the soft tissue 
adjacent to the base of the 5th metacarpal.  X-rays of the 
left shoulder and humerus revealed two metallic foreign 
bodies adjacent to the proximal shaft of the humerus and one 
metallic foreign body adjacent to the distal shaft, otherwise 
within normal limits  

The diagnosis was residuals after old multiple shrapnel 
injuries to the left upper extremity.  The examiner opined 
that there were no significant joint abnormalities 
identified, but that the remaining foreign bodies produced 
irritation in the soft tissues with pain.

A VA scars examination report dated in December 2004 shows 
that the veteran had a scar of the left forearm which 
measured three centimeters by two centimeters, and one that 
measured five centimeters by 0.3 centimeters.  However, there 
was no pain or adherence associated with the scars on 
examination.  The texture of the scar was atrophic and shiny.  
The scars were not unstable and had no elevation or 
depression.  They were not deep or inflamed, but were 
superficial.  The scars were hyperpigmented, but there was no 
induration.  

VA outpatient treatment records dated from October 1996 to 
November 2006 reveal intermittent treatment for reported pain 
and decreased range of motion of the left upper extremity.  
Electromyograph testing showed findings that were within 
normal limits.  Range of motion and motor power were found to 
be within functional limits with decreased endurance and some 
limitation of motion due to pain.  Muscle atrophy around the 
triceps and biceps was also noted.

A VA muscles examination report dated in July 2006 reveals 
that the veteran reported intermittent left upper extremity 
pain, precipitated by excessive activity.  He added that he 
had been unemployed since 1976 or 1977.  He indicated that he 
was independent in activities of daily living as he was right 
handed.  Physical examination revealed scars of the left 
upper extremity, as well as some left deltoid and bicep 
atrophy.  There were two four inch scars and three smaller 
(0.5 inch to one inch) scars proximally of the left upper 
extremity.  There were also two one inch scars at the left 
distal and left proximal forearm.  Probable tendon damage and 
a history of a fracture of the left humerus cortex were 
noted.  There was decreased left upper extremity muscle power 
to 4/5 and mildly bulging left biceps with resistance.  The 
muscle group was said to move joint independently.  The 
diagnosis was an old shrapnel injury to the left upper 
extremity with multiple metallic foreign bodies remaining in 
the soft tissues.

A VA neurological disorders examination dated in July 2006 
noted left upper extremity weakness, pain, and numbness.  
Physical examination revealed multiple well healed, non 
tender scars over the left upper extremity.  Power was 4/5 in 
the left deltoid, biceps, triceps, wrist, fingers, extensors, 
flexors, and intrinsics.  The diagnosis was distal brachial 
plexopathy and median, ulnar, radial neuropathy, all 
secondary to shrapnel wounds; and multiple other wounds 
secondary to shrapnel with left periauricular secondary to 
shrapnel  irritating the left C2-C3 facet or lesser occipital 
nerve.


Residuals Of A Shell Fragment Wound Of The Left Arm

The veteran's residuals of a shell fragment wound of the left 
arm are rated by analogy to incomplete paralysis of all of 
the radicular groups under Diagnostic Code 8513.  38 C.F.R. § 
4.20 (2006).  He is currently assigned a 30 percent 
disability rating for the left arm.

Under Diagnostic Code 8513, a 30 percent disability rating is 
assigned for moderate incomplete paralysis of all radicular 
groups in the minor extremity.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8513 (2006).  Severe neuropathy of 
the minor extremity warrants a 60 percent disability rating, 
and complete paralysis of all radicular groups in the minor 
extremity warrants the maximum 80 percent disability rating.  
Id.

The general rating criteria for diseases of the peripheral 
nerves provide that the term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type pictured for complete paralysis given with each 
nerve.  When the involvement is wholly sensory, the rating 
should be for the mild, or, at most, the moderate degree. 

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123 
(2006).  Similarly, neuralgia, cranial or peripheral, 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.  38 C.F.R. § 4.124 (2006).  See nerve 
involved for diagnostic code number and rating.

After carefully reviewing the evidence of record, the Board 
finds that the preponderance of the evidence is against a 
disability rating in excess of 30 percent, under the 
applicable rating criteria.  There can be no doubt that the 
veteran's disability results in present significant 
functional impairment.  However, despite the subjective 
complaints of pain, numbness, and weakness, there is no 
objective medical evidence of record of extreme neuropathy of 
the left upper extremity, such that would warrant a 60 
percent disability rating with consideration of the schedular 
criteria.  Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992) (Holdings 
that in evaluating disabilities under the schedular 
provisions, the Board may only consider the factors as 
enumerated in the rating criteria).   

The objective evidence of record shows that although there 
was some left arm muscle atrophy in January 1997, left upper 
extremity motor strength was 4+/5 in the deltoid and 5/5 in 
biceps.  In March 2002, muscle strength and range of motion 
were within normal limits, with pain only on extreme range of 
motion.  In July 2006, power was 4/5 in the left deltoid, 
biceps, and triceps.  There is no objective evidence of any 
actual loss of function of the left upper extremity 
associated with the peripheral neuropathy to suggest severe 
peripheral neuropathy or complete paralysis of the radicular 
group.  Therefore, the Board finds that the criteria for a 
disability rating in excess of 30 percent for residuals of a 
shell fragment wound of the left arm have not been met.

The Board has also considered evaluation of the veteran's 
disability pursuant to the rating criteria for muscle 
injuries.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  The 
deltoid is included in Muscle Group III, the intrinsic 
muscles of shoulder girdle, which also includes the 
pectoralis major I (clavicular) muscle.  38 C.F.R. § 4.73, 
Diagnostic Code 5303 (2006).  Pursuant to this diagnostic 
code provision, the maximum 30 percent disability rating 
would be warranted for a severe impairment of Muscle Group 
III of the non-dominant arm.  Notwithstanding the fact that 
the medical evidence of record does not demonstrate a severe 
impairment of the left upper extremity, the veteran's left 
upper extremity is already rated at 30 percent.  Therefore, 
rating under this diagnostic code provision would not provide 
a greater benefit to the veteran.
There are no other potentially applicable diagnostic codes 
under which the veteran may be entitled to a rating in excess 
of 30 percent.  Butts, supra.  

The Board has considered entitlement to additional 
compensation based on DeLuca, but finds that it is not 
warranted.  Regulations concerning functional loss are not 
applicable to increase the rating where a disability is rated 
at the maximum level provided by the diagnostic code under 
which it is rated, as is the veteran's situation. See 
VAOPGCPREC 36-97 (holding that consideration must be given to 
the extent of disability under 38 C.F.R. §§ 4.40 and 4.45 
"when a veteran has received less than the maximum 
evaluation" under Diagnostic Code 5293); see also Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997) (Remand for the Board to 
consider functional loss due to pain was not appropriate 
where the claimant was already receiving the maximum 
disability rating available for limitation of motion); 
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997) (although the 
Board is required to consider the effect of the veteran's 
pain when making a rating determination, the rating schedule 
does not require a separate rating for pain). Therefore, 
because the veteran is receiving the maximum schedular 
evaluation under Diagnostic Code 5305, an increased 
disability rating based on functional loss is not available.  
Further, DeLuca considerations would not apply to a 
disability rated under Diagnostic Code 8513 as the upper 
extremity disability involves a neurological disability and 
not a musculoskeletal disability.  See also 38 C.F.R. §§ 4.40 
and 4.45.  Indeed, virtually all of the factors encompassed 
in 38 C.F.R. §§ 4.40 and 4.45 (pain, incoordination, 
fatigability and weakness) are contemplated in the schedular 
ratings for neurological disabilities.

Accordingly, as the preponderance of the evidence of record 
is against the claim for a disability rating in excess of 30 
percent for service-connected  residuals of a shell fragment 
wound of the left arm, the appeal must be denied. 38 U.S.C.A. 
§ 5107(b).


Cicatrix Of The Left Forearm With Retained Foreign Bodies

The veteran is currently assigned a 10 percent disability 
rating for moderate residuals of a cicatrix of the left 
forearm, with retained foreign bodies, under Diagnostic Code 
5307 for impairment of Muscle Group VII.  Muscle Group VII 
governs flexion of the wrist and fingers.  A moderately 
severe impairment of the non-dominant arm is assigned a 20 
percent disability rating, and a severe impairment of the 
non-dominant hand is assigned a 30 percent disability rating.  
38 C.F.R. § 4.73 Diagnostic Code 5307 (2006).

A moderate disability of the muscles anticipates a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  There should be a 
history of hospitalization for a prolonged period of 
treatment of the wound with a record of cardinal symptoms 
consisting of loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  Objective findings should include 
some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. § 
4.56(d)(2) (2006).


Moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination and uncertainty of movement.  
Objective findings should include indications on deep 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side should 
demonstrate positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3) (2006).

Severe disability of muscles contemplates through and through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  38 C.F.R. § 4.56(d)(4) 
(2006).

If present, the following are also signs of severe muscle 
damage: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile.  (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56(d)(4) (2006).

Based on a review of the evidence of record, the Board 
concludes that the current 10 percent disability rating is 
appropriate.  In order for a moderately severe disability 
rating to be assigned, a through and through or deep open 
penetrating wound by a small high velocity missile or a large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring must 
be shown.  These findings are not of record.  In addition, 
there is no history of hospitalization for a prolonged period 
of treatment of the wound with a record of cardinal symptoms 
consisting of loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement, and if present, evidence of 
inability to keep up with work requirements.  There are no 
objective findings indicative of any loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
were within normal limits.  38 C.F.R. § 4.56(d)(3) (2006).

As indicated above, although there was some lack of 
approximation of all fingers on the left hand in January 
1997, motor strength was 4/5 in the finger and wrist flexors, 
4/5 in the finger and wrist extensors, and 3+/5 in the 
intrinsics.  In March 2002, muscle strength and range of 
motion were within normal limits, with pain only on extreme 
range of motion.  In July 2006, power was 4/5 in the wrist, 
fingers, extensors, flexors, and intrinsics. 

In the absence of medical evidence showing moderately severe 
or severe left forearm disability that would warrant a 
disability rating in excess of 10 percent, the Board finds 
that the 10 percent rating is appropriate and fully comports 
with the applicable schedular criteria.  See 38 C.F.R. § 
4.73, Diagnostic Code 5307; see also Butts, 5 Vet. App. at 
539.

Additionally, there are no other findings, not already 
contemplated by Diagnostic Code 5307, which would warrant a 
separate or higher rating.  The veteran's residual scar, as 
indicated by the results of his recent VA examinations, are 
only minimally symptomatic, if that.  While the veteran has 
routinely reported pain associated with his shell fragment 
wounds, he has not specifically referenced pain coming from 
his scars.  The veteran's left forearm scars alone are quite 
small, (not approaching 12 square inches or 77 square 
centimeter) and have been described as well healed and non-
tender.  There was no evidence that the scars were unstable 
or disfiguring, or that they limited the function of the 
affected part.  Therefore, a separate rating for scarring of 
the left forearm is not warranted.  38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7802, 7803, 7804, and 7805 (as in 
effect prior to and from August 30, 2002).

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted 
in order to evaluate the existence of any functional loss due 
to pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's joints 
when the rating code under which the veteran is rated does 
not contemplate these factors.  See DeLuca, 8 Vet. App. at 
202.  While there is some evidence of pain on motion of the 
left arm, it was said to be at the higher, extreme, ranges of 
motion.  While some pain on motion is shown, a review of the 
overall medical evidence does not reflect objective evidence 
of pain or other functional loss greater than that 
contemplated by the current 10 percent disability rating.  
Thus, the Board finds that 38 C.F.R. §§ 4.40, 4.45 or 4.59 do 
not provide a basis for a higher rating. 

Accordingly, as the preponderance of the evidence of record 
is against the claim for a disability rating in excess of 10 
percent for service-connected  cicatrix of the left forearm, 
with retained foreign bodies, the appeal must be denied. 38 
U.S.C.A. § 5107(b).


ORDER

A disability rating in excess of 30 percent for service-
connected  residuals of a shell fragment wound of the left 
arm is denied.

A disability rating in excess of 10 percent for service-
connected  cicatrix of the left forearm, with retained 
foreign bodies, is denied.




REMAND

The veteran has asserted that he has a right arm disability, 
manifested by weakness and neuaropathy, to include as 
secondary to his service-connected residuals of shell 
fragment wound.  

During his August 2005 Travel Board hearing, he testified 
that during service, he sustained a penetrating shell 
fragment wound to his right hand.  The inservice shell 
fragment wound to the right hand has been confirmed by his 
service medical records.  Various service medical records 
indicate that the veteran sustained a penetrating shell 
fragment wound to the right hand in July 1953.  

The veteran asserts that he has current symptoms, including 
weakness, as a result thereof.  He also suggested that his 
symptoms resulted from overuse of the right hand since 
service which would compensate for his service-connected left 
arm disabilities.  

Although the veteran is not competent to present evidence as 
to the diagnosis of a claimed disorder, as a lay person is 
clearly competent to describe continuous symptoms since 
military service.  See 38 C.F.R. § 3.159.  By "competent 
medical evidence" is meant in part that which is provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  By "competent lay evidence" is meant any evidence 
not requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person. see Layno v. Brown, 6 Vet. App. 
465, 470 (1994); Harvey v. Brown, 6 Vet. App. 390, 393 
(1994).  

The facts of this case are similar to those in Charles v. 
Principi, 16 Vet. App. 370 (2002), where it was held that a 
VA examination was necessary to ascertain if the claimed 
disorders were linked to active military service. (VA must 
obtain a medical opinion as to whether there is a nexus 
between a current disability and service, where there is 
competent evidence of a current disability and evidence 
indicating an association between that disability and the 
claimant's active service). 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for an 
appropriate VA examination so that the 
nature, extent, and etiology of any right 
hand disability may be assessed.  All 
testing deemed necessary should be 
performed.  The examiner should be 
provided with the veteran's claims file in 
conjunction with the examination, and 
should indicate in the report that the 
claims file was reviewed.

Following the examination, it is requested 
that the examiner render an opinion as to 
whether any current right arm disability 
found on examination had its onset during 
active service, is related to any in-
service disease or injury, including a 
penetrating shell fragment wound to the 
right hand, or is secondary to any 
service-connected disability.  In this 
endeavor, the examiner should set forth 
weather any current right hand disability 
found on examination was caused by or is 
aggravated by any service-connected 
disability.

A complete rationale for any opinion 
expressed should be included in the 
examination report.

2.  Readjudicate the veteran's claim.  If 
the determination of the claim remains 
unfavorable to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and be 
afforded a reasonable period of time in 
which to respond before the case is 
returned to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


